DETAILED ACTION
Notices to Applicant
This communication is a final rejection. Claims 7, 9-21, 23, and 24, as filed 03/15/2021, are currently pending and have been considered below. 
No priority is acknowledged, but the Examiner does note that the application is related to the contemporaneously filed US 15/395,327.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 9, 11, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landman (“A Mobile App for Securely Capturing and Transferring Clinical Images to the Electronic Health Record: Description and Preliminary Usability Study” by Landman et al.).

Regarding claim 7, Landman discloses: A method of capturing medical imaging data for a patient using a mobile image-capturing device (“CliniCam is now available to all clinical users in our hospital, providing a secure and efficient way to capture clinical images and to insert them into the EHR” page 2), comprising:
--accessing a function in an electronic health record application installed in the mobile image-capturing device (mEHR iOS app, page 3) that triggers the launch of an image management application installed in the mobile image-capturing device (CliniCam) from the electronic health record application, the image management application separate from and integrated with the electronic health record application (“From the mEHR app hub, the user then selects CliniCam from the menu of available mobile apps (Figure 1C). CliniCam is launched through a uniform resource locator (URL) scheme passing user and patient context,” page 3);
--wherein the electronic health record application passes user-set configuration information to the image management application during the launch of the image management application from the electronic health record application, the user-set configuration information used to pre-configure the image management application (The patient information such as patient name and DOB passed to the image management application as in FIG. 1. This information is user-set because the user enters the patient information in panel B which is then used to configure headers in panels C, D, and F.).
--upon accessing the image management application, displaying at an interface of the image management application information regarding the patient based on patient identifying information provided from the electronic health record application (FIG. 1 element D. CliniCam Home shows patient name and other information that is passed from mEHR app);
--importing to the image management application one or more medical images stored in the mobile image-capturing device (FIG. 1 element E. Capture the Image shows an image that is stored on the device and can be imported by selecting Use);
(FIG. 1 element F. shows images being associated with the patient); and
--transmitting the one or more imported medical images with the associated patient identifying information from the mobile image-capturing device to a storage location (FIG. 1 element F. shows images being associated with the patient being uploaded successfully).

Regarding claim 9, Landman further discloses: the electronic health record application passes configuration information to the image management application during the launch of the image management application from the electronic health record application, the configuration information used to pre-configure the image management application (FIG. 1 D. shows pre-configuration of the image management application with patient configuration information).

Regarding claim 11, Landman further discloses: receiving at the interface of the application a search query for use in searching for patient identifying information from an electronic health record storage server (FIG. 1 B. shows criteria for use in searching an EHR server).

Regarding claim 23, Landman further discloses wherein the user-set configuration information is used in configuring at least one of (a) how an interface of the image management application is displayed and (b) a specific context with which the image management application is to be launched (The patient information entered in Figure 1 panel B is then used to configure the user interface (i.e., headers in panels C, D, and F). The patient workspace shown in panels C, D, and F by the patient header information is also interpreted as a specific context.).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10, 13-18, 20, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Landman (“A Mobile App for Securely Capturing and Transferring Clinical Images to the Electronic Health Record: Description and Preliminary Usability Study” by Landman et al.) in view of Wald (USP App. Pub. No. 2015/0154371).

Regarding claim 10, Landman does not disclose, but Wald teaches: allowing a user to modify the information regarding the patient through the interface of the application (“annotate the captured photo,” par. [0058]; images and annotations sent to server 1040 in FIG. 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date to expand Landman’s patient information with Wald’s image editing because this would make the 

Regarding claim 13, Landman does not disclose, but Wald teaches: prior to transmitting the one or more imported medical images with the associated patient identifying information to the storage location, editing the one or more imported images, the editing including at least one of rotating, cropping, and annotating the one or more imported images (“annotate the captured photo,” par. [0058]; images and annotations sent to server 1040 in FIG. 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date to expand Landman’s image import with Wald’s image editing because this would make the images more informational and useful for driving medical decisions such as “perfom[ing] outreach to high-risk patients (Wald par. [0068]).

Regarding claim 14, Landman discloses: A mobile image-capturing device for capturing medical images for a patient, the mobile image-capturing device comprising: an imaging equipment accessible to a user of the mobile image-capturing device using a camera function of the mobile image-capturing device, the imagine equipment separate from and integrated with the image management application(“CliniCam is now available to all clinical users in our hospital, providing a secure and efficient way to capture clinical images and to insert them into the EHR” page 2),
--an electronic health record application installed in the mobile image-capturing device for use in accessing information of the patient (mEHR iOS app, page 3); and 
--an image management application installed in the mobile image-capturing device for managing one or more medical images for the patient, the image management application separate (CliniCam), 
--wherein the user launches the image management application from the electronic health record application by accessing a function in the electronic health record application that triggers the launch of the image management application from the electronic health record application (“From the mEHR app hub, the user then selects CliniCam from the menu of available mobile apps (Figure 1C). CliniCam is launched through a uniform resource locator (URL) scheme passing user and patient context,” page 3), and 
--wherein upon the launching of the image management application, the image management application is provided with patient identifying information associated with the patient from the electronic health record application (FIG. 1 element D. CliniCam Home shows patient name and other information that is passed from mEHR app), and 
--wherein the image management application accesses the one or more medical images stored in the mobile image-capturing device (FIG. 1 element E. Capture the Image shows an image that is stored on the device and can be imported by selecting Use), associates the one or more imported medical images with the patient identifying information (FIG. 1 element F. shows images being associated with the patient), and transmits the one or more imported medical images with the associated patient identifying information from the mobile image-capturing device to a storage location (FIG. 1 element F. shows images being associated with the patient being uploaded successfully).

Landman does not disclose, but Wald teaches: wherein the image management application installed in the mobile image-capturing device is configured to allow editing of the associated patient identifying information in the image management application (“annotate the captured photo,” par. [0058]; images and annotations sent to server 1040 in FIG. 10; “one feature of the health data system 130 is to take an uploaded image and use it to update some set of structured data about the user 110 who uploaded it,” par. [0070]; the Examiner notes that the patient health information (i.e., readings) entered into the application along with the image are a type of patient identifying information).
It would have been obvious to one having ordinary skill in the art before the effective filing date to expand Landman’s patient information with Wald’s image editing because this would make the images more informational and useful for driving medical decisions such as “perfom[ing] outreach to high-risk patients (Wald par. [0068]).

Regarding claim 15, Landman further discloses: wherein the electronic health record application accesses the information of the patient via an electronic health record server communicatively connected with the mobile image-capturing device (searching EHR server in FIG. 1; this search utilizes EHR system and patient directory services, page 3).

Regarding claim 16, Landman does not disclose, but Wald teaches: wherein the image management application installed in the mobile image-capturing device is configured to allow editing of the one or more medical images, the editing including at least one of rotating, cropping, and annotating the one or more medical images (“annotate the captured photo,” par. [0058]; images and annotations sent to server 1040 in FIG. 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date to expand Landman’s image import with Wald’s image editing because this would make the images more informational and useful for driving medical decisions such as “perfom[ing] outreach to high-risk patients (Wald par. [0068]).

Regarding claim 17, Landman further discloses: wherein the user launches the image management application from the electronic health record application by accessing a link containing a uniform resource locator (URL) that triggers the launch of the image management application from the electronic health record application (“CliniCam is launched through a uniform resource locator (URL) scheme passing user and patient context,” page 3).

Regarding claim 18, Landman further discloses:
--wherein the image management application is provided with the patient identifying information associated with the patient from the electronic health record application by passing the patient identifying information as a parameter of the URL used to trigger the launch of the image management application from the electronic health record application (“CliniCam is launched through a uniform resource locator (URL) scheme passing user and patient context,” page 3).

Regarding claim 20, Landman further discloses: wherein the electronic health record application passes configuration information to the image management application during the launch of the image management application from the electronic health record application, the configuration information used to pre-configure the image management application (The patient information such as patient name and DOB passed to the image management application as in FIG. 1 is a type of configuration information because it helps the application properly file the image; FIG. 1 D. shows pre-configuration of the image management application with patient configuration information).


Regarding claim 21, Landman does not disclose, but Wald teaches: prior to transmitting the one or more imported medical images with the associated patient identifying information to the storage (“annotate the captured photo,” par. [0058]; images and annotations sent to server 1040 in FIG. 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date to expand Landman’s patient information with Wald’s image editing because this would make the images more informational and useful for driving medical decisions such as “perfom[ing] outreach to high-risk patients (Wald par. [0068]).

Regarding claim 24, Landman further discloses wherein the user-set configuration information is used in configuring at least one of (a) how an interface of the image management application is displayed and (b) a specific context with which the image management application is to be launched (The patient information entered in Figure 1 panel B is then used to configure the user interface (i.e., headers in panels C, D, and F). The patient workspace shown in panels C, D, and F by the patient header information is also interpreted as a specific context.).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Landman (“A Mobile App for Securely Capturing and Transferring Clinical Images to the Electronic Health Record: Description and Preliminary Usability Study” by Landman et al.) in view of Rothpearl (USP App. Pub. No. 2006/0242148).

Regarding claim 12, Landman discloses storing a file on a remote server, but does not expressly disclose storage server options for a user to select. Rothpearl teaches: further comprising prior to transmitting the one or more imported medical images with the associated patient identifying (“output dir. 452 identifies a file directory where output files are placed” par. [0057]).
It would have been obvious to one having ordinary skill in the art before the effected filing date to expand the patient identification and image registration of Landman with Rothpearl’s storage location selection because this would make the image registration more flexible by allowing users to choose appropriate storage locations than the default location.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable Landman (“A Mobile App for Securely Capturing and Transferring Clinical Images to the Electronic Health Record: Description and Preliminary Usability Study” by Landman et al.) in view of Wald (USP App. Pub. No. 2015/0154371) and Holla (USP App. Pub. No. 2008/0021741).

Regarding claim 19, Landman does not expressly disclose, but Holla teaches: wherein the electronic health record application passes authentication information to the image management application as a parameter of the URL used to trigger the launch of the image management application from the electronic health record application, the authentication information used by the image management application to authenticate the user prior to giving the user access to the image management application (“To view any messages sent from data server 131, the reviewing party may first need to authenticate his/her identity, step 261. Once the user has been authenticated, the data review application may, automatically or manually, download the data files, step 262, such as the ECG records,” par. [0086]). 
see Holla par. [0063]).


Response to arguments
Applicant's arguments filed 03/15/2021 have been fully considered and are discussed below. 
Applicant initially notes that the amendment to claim 7 is essentially the incorporation of claim 8 into the independent claim but for specifying that the configuration information is “user-set” term. Remarks page 9. Applicant, relying on paragraph [0051] of the specification, continues by stating that the present application distinguishes between “configuration information” which is “set by a user and used to pre-configure an image management apparatus” and “patient data”. Id. The Examiner cannot find a limiting definition of “configuration information” in paragraph [0051] or anywhere else in the specification. The closest passage identified is from paragraph [0060]: “Application configuration information may include data such as a healthcare department associated with the user and/or the mobile scan application 130, lookups, destinations for storing data generated in mobile scan application 130, and/or default modality, among others.” This non-limiting definition, however, includes elements that are not typically “set by a user” such as departments associated with a user and storage destinations. If Applicant wishes to use a more particular definition of “configuration information”, additional evidence is required. As for claim 7, the inclusion of the term “user-set” limits the configuration information to aspects which are entered into the system by the user. The patient information entered into the system as shown in Figure 1 panel B is used to 
Applicant next states that claim 14 is amended to include the limitations of claim 22 without noting that the currently amended claim 14 adds that the editing is “in the image management application”. Remarks page 10. The Examiner notes that this is a new limitation which was not found in the previously filed claim 22 and changes the claim scope. Applicant “does not believe that it is proper for the Office Action to construe Wald’s disclosure of the ability to annotate a captured photo as both the claimed “editing of the one or more medical images, the editing including at least one of rotating, cropping, and annotating the one or more medical images” (claim 16) and the claimed “editing of the associated patient identifying information in the image management application” (claim 14).” Remarks page 11. The Examiner finds nothing in these arguments or the specification which require that editing medical images and editing associated patient identifying information be distinct. Further, even if the two terms are distinct, the Examiner notes that the patient health information (i.e., readings) entered into the application along with the image are a type of patient identifying information that is edited. Finally, Applicant fails to consider the combination of Landman and Wald which includes both Landman’s patient identifying information (e.g., patient header information in Figure 1) and Wald’s editing of images before sending to a database. When viewed in combination, it would have been obvious to use Wald’s editing features to edit either type of information.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action (See MPEP 706.07(a)). Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299.  The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.